DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfos (Foreign Patent Document No.: DE 20204507 U1) in view of Ha et al. (US Patent Application Pub. No.: US 2014/0203671 A1) and Takano et al. (US Patent Application Pub. No.: US 2003/0011271 A1).
For claim 1, Grundfos discloses the claimed invention comprising: a part (reference numerals 9, 10, 11, 12) to be wound with a coil (reference numeral 5, see figures 1-3), the part covering an axial end surface (reference numerals 11, 12) of a 
Satisfying such an equation would merely involve adjusting the variable of the diameter of the coil as taught by Ha et al. (see paragraph [0137]) and adjusting the angle of the slope as taught by Takano et al. (see figures 10-15, reference numerals 65A-65E).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the diameter of the coil as disclosed by Ha et al. and also change the angle of the slope as disclosed by Takano et al. for the coil and insulator of Grundfos for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 5, Grundfos discloses the coil (reference numeral 5) being regularly wound in n layers (see figures 5, 6), where n is an integer of three or more, around the part to be wound with the coil (see figures 5, 6).  
For claims 11 and 13, Grundfos disclose the claimed invention including the stator (reference numeral 1, see figure 1), but Grundfos in view of Ha et al. and Takano et al. however do not specifically disclose a rotor including a rotary shaft located more radially inward in relation to the stator at a predetermined distance.  Takano et al. further disclose a rotor (reference numeral 33) including a rotary shaft (reference numeral 39) located more radially inward in relation to the stator (reference numeral 32) at a predetermined distance (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotor as disclosed by Takano et al. for the stator of Grundfos in view of Ha et al. and Takano et al. for predictably providing the necessary components for operating the device.  

Claims 7, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundfos in view of Ha et al. and Takano et al. as applied to claims 3 and 5 above, and further in view of Tsuiki et al. (US Patent Application Pub. No.: US 2012/0286619 A1).
For claims 7 and 9, Grundfos discloses a space between the teeth (reference numeral 3, figure 1) circumferentially adjacent to each other serving as a slot that houses the coil (reference numeral 5, figure 1), but Grundfos in view of Ha et al. and Takano et al. however do not specifically disclose, in the slot, insulating paper that insulates associated one of the core segments and associated one of the teeth from the coil covers a side surface of the associated one of the teeth and partially overlaps the first and second flanges of the insulator in the axial direction.  Tsuiki et al. disclose insulating paper (reference numeral 27, figures 4-6) insulating the core segments and associated one of the teeth (reference numeral 11) from the coil covers a side surface of the associated one of the teeth and partially overlaps the first and second flanges (reference numerals 12, 14, figure 5) of the insulator in the axial direction (see figures 4-6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the insulating paper as disclosed by Tsuiki et al. for the core segments of Grundfos in view of Ha et al. and Takano et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 15 and 17, Grundfos disclose the claimed invention including the stator (reference numeral 1, see figure 1), but Grundfos in view of Ha et al., Takano et al., and Tsuiki et al. however do not specifically disclose a rotor including a rotary shaft .  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 6, 8, 10, 12, 14, 16, and 18 are also objected to for their dependency upon aforementioned claim 2.  
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the first flange having an inner surface continuous with the slope and opposed to the second flange, and the inner surface being inclined opposite to the second flange, and 0 < β < 2α and 0 < (-6.8 D+b) ≤ α < 10 are satisfied, where β (°) is an angle of the inner surface inclined from a plane perpendicular to the axial end surface of the tooth as the reference surface as recited in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of insulator configurations: US 20150022048 A1 (Oka et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEX W MOK/Primary Examiner, Art Unit 2834